       Case 1:21-cv-00181-KWR-JFR Document 17 Filed 05/10/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                    ____________________


UNITED FOOD and COMMERCIAL WORKERS UNION,
LOCAL 1564,

                Plaintiff,

        v.                                                     No. 1:21-cv-00181-KWR-JFR

SMITH’S FOOD AND DRUG CENTERS, INC.,

                Defendant.

                                       JUDGMENT

        THIS MATTER comes before the Court on Defendant’s Motion to Dismiss, filed on

March 29, 2021 (Doc. 6). For the reasons stated in the Memorandum Opinion and Order (Doc. 16)

filed on May 10, 2021 and which accompanies this judgment,

        IT IS ORDERED and ADJUDGED that Defendant’s Motion to Dismiss (Doc. 6) is

hereby GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s claims are DISMISSED, thus disposing of

this case in its entirety.



                                                  _________________________________
                                                  KEA W. RIGGS
                                                  UNITED STATES DISTRICT JUDGE
